 

‘I

   
 
   

lt

st 17 2018
UNITED STATES DISTRICT COURT C

cLERK u s. manner cou
SOUTHERN DISTRICT OF CALIFORNIA souTHERN manner oF ensuriszle

. j£é HN ! 1 E l SE DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A C

V_ (For Offenses Committed On or After Novernber l, 1987)
TUCKER IAN BATES (1)

FELE

!.

 

-- l "AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

Case Number: lSCR2819-CAB

JULIE A. BLAIR
Defendant’s Attorney

REGISTRArr-oN No. 69677298

|:[ n
THE DEFENDANTZ
pleaded guilty to count(S) TWO (2) OF A THREE-COUNT MISDEMEANOR INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s!
18 USC l 13(a)(4) AS SAULT BY STRIKING AND BEATING (MISDEMEANOR) 2

The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

[:l The defendant has been found not guilty on count(s)

 

K{ Count(s) l AND 3 OF THE INFORMATION are dismissed on the motion of the United States.

 

}'4 Assessment : $25.00

A

JVTA Assessment*: $

13
*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. 114-22.

w No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

December ,1/4./2618

Date of I os' `o of tence

 

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

lSCR2819-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: TUCKER lAN BATES (l) Judgment - Page 2 of 3
CASE NUMBER: l 8CR2819-CAB
PROBATION
The defendant is hereby sentenced to probation for a term of:

THREE (3) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For ofenses committed on or offer September ]3, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
E . .
substance abuse. (Check, nfapphcable.)
K< The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 33(a)(7) and 3583 (d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
|:l The defendant shall participate in an approved program for domestic violence. (Check ifapplicnble.)

lIi

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITI()NS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant Shall Support his or her dependents and meet other family responsibilities;

5) the defendant Shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lSCR2819-CAB

 

l'"i

AO 24SB (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: TUCKER IAN BATES (l) Judgment - Page 3 of 3
CASE NUMBER: 18CR2819-CAB

SPECIAL CONDITIONS OF SUPERVISION

l. Participate in and complete an anger management or domestic violence program, as directed by the
probation officer.

2. Abstain from possession and consumption of alcohol. Not frequent places Where alcohol is the chief item
of Sale or consumption

3. Participate in counseling as directed and at the discretion of the probation officer.

//

18CR2819-CAB

 

